DETAILED ACTION

This action is in response to the application filed on 4/15/2021. 
      Claims 1-15 are pending.

Acknowledgment is made of a claim for foreign priority. All of the certified copies of the priority documents have been received. 

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 4/30/2022 have been considered by the examiner (see attached PTO-1449).





Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number [0027])
[4:3-15] ”…”  (Column 4 Lines 3-15)


Claim Rejections - 35 USC § 102




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 10, 13-15 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Alshin et al. (US 9661326 B2)


























1. An entropy decoding method comprising:
determining a plurality of scaling factors for updating an occurrence probability of a certain binary value for a current encoding symbol;
[20:1-6] “According to the present embodiment, the context modeler 1420 determines occurrence probabilities of binary values of 0 and 1, based on a probability function having a uniform distribution. Also, the context modeler 1420 updates a probability of a predetermined binary value by using a plurality of scaling factors.”

performing arithmetic coding on a binary value of the current encoding symbol, based on the occurrence probability of the certain binary value; and
[23:22-26] “As described above, the binary arithmetic coder 1430 may calculate a weighted average value of a plurality of probabilities that are generated
by using the plurality of scaling factors, and thus may obtain a probability to be applied to a next coding symbol”. 

updating the occurrence probability of the certain binary value by using at least one scaling factor of the plurality of scaling factors, according to the binary value of the current encoding symbol.
[19:8-11] “The context modeler 1420 updates the probability of the predefined binary value by using a plurality of scaling factors, depending on the binary value of the current coding symbol…”

[20:1-6] “According to the present embodiment, the context modeler 1420 determines occurrence probabilities of binary values of 0 and 1, based on a probability function having a uniform distribution. Also, the context modeler 1420 updates a probability of a predetermined binary value by using a plurality of scaling factors.”

[20:43-57] “In Equation 2, Pi_new indicates a probability of a predetermined binary value updated by using a scaling factor ai, and P old indicates a probability of a predetermined binary value used in arithmetically coding a current coding symbol.
In Equation 2, Pi_new or P old indicates a predefined binary value, i.e., an occurrence probability of 0 or 1. That is, in the present embodiment, a probability does not indicate an MPS and an LPS but indicates an occurrence probability of a specific binary value, e.g., "1". Hereinafter, it is assumed that the predetermined binary value is 1, i.e., Pi_new or P old indicates an occurrence probability of "1". However, it is not limited thereto and thus the probability update according to the present embodiment may be similarly
applied to a case in which Pi_new or P old indicates an occurrence probability of "0".

2. The entropy decoding method of claim 1, wherein the updating of the occurrence probability of the certain binary value comprises:
determining whether to use all of the plurality of scaling factors, based on a context model; and
[22:14-21] “Thus, in consideration of the probability update process using one scaling factor or using the plurality of scaling factors, the context modeler 1420 may perform the probability update by using one scaling factor for a predetermined threshold after an entropy reset, and after the predetermined threshold, the context modeler 1420 may perform the probability update by using the plurality of scaling factors so as to achieve system stabilization.”

updating, when it is determined not to use all of the plurality of scaling factors, the occurrence probability of the certain binary value by using a scaling factor of the plurality of scaling factors.
[22:14-21] “Thus, in consideration of the probability update process using one scaling factor or using the plurality of scaling factors, the context modeler 1420 may perform the probability update by using one scaling factor for a predetermined threshold after an entropy reset, and after the predetermined threshold, the context modeler 1420 may perform the probability update by using the plurality of scaling factors so as to achieve system stabilization.”


4. The entropy decoding method of claim 1, wherein the updating of the occurrence probability of the certain binary value comprises:
counting an update number of a probability after probability initialization;
[22:25-35] “Referring to FIG. 17, in operation 1710, the context modeler 1420 initializes a counter and a probability after an entropy reset. In operation 1720, the context modeler 1420 performs binary arithmetic coding on an input coding symbol
by using an initially-set probability. In operation 1730, the context modeler 1420 updates the probability by using one scaling factor. In operation 1740, the context modeler 1420 increases the counter by 1 whenever the probability is updated. In operation 1750, the
context modeler 1420 determines whether the counter reaches a predetermined threshold.”

updating, when the update number of the probability is less than or equal to a threshold, the occurrence probability of the certain binary value by using a scaling factor of the plurality of scaling factors; and
[22:25-43] “Referring to FIG. 17, in operation 1710, the context modeler 1420 initializes a counter and a probability after an entropy reset. In operation 1720, the context modeler 1420 performs binary arithmetic coding on an input coding symbol
by using an initially-set probability. In operation 1730, the context modeler 1420 updates the probability by using one scaling factor. In operation 1740, the context modeler 1420 increases the counter by 1 whenever the probability is updated. In operation 1750, the
context modeler 1420 determines whether the counter reaches a predetermined threshold. The predetermined threshold may be defined as a window size. In operation
1760, the context modeler 1420 performs binary arithmetic coding on the coding symbol by using a last updated probability, and in operation 1770, the context modeler 1420
updates a probability of a predefined binary value by using a plurality of scaling factors. In a CABAC process thereafter, the context modeler 1420 updates the probability by
using the plurality of scaling factors.”

updating, when the update number of the probability is greater than the threshold, the occurrence probability of the certain binary value by using all of the plurality of scaling factors.
[22:25-43] “Referring to FIG. 17, in operation 1710, the context modeler 1420 initializes a counter and a probability after an entropy reset. In operation 1720, the context modeler 1420 performs binary arithmetic coding on an input coding symbol
by using an initially-set probability. In operation 1730, the context modeler 1420 updates the probability by using one scaling factor. In operation 1740, the context modeler 1420 increases the counter by 1 whenever the probability is updated. In operation 1750, the
context modeler 1420 determines whether the counter reaches a predetermined threshold. The predetermined threshold may be defined as a window size. In operation
1760, the context modeler 1420 performs binary arithmetic coding on the coding symbol by using a last updated probability, and in operation 1770, the context modeler 1420
updates a probability of a predefined binary value by using a plurality of scaling factors. In a CABAC process thereafter, the context modeler 1420 updates the probability by
using the plurality of scaling factors.”

5. The entropy decoding method of claim 1, wherein the updating of the occurrence probability of the certain binary value comprises:
counting an update number of a probability after probability initialization;
[22:25-35] “Referring to FIG. 17, in operation 1710, the context modeler 1420 initializes a counter and a probability after an entropy reset. In operation 1720, the context modeler 1420 performs binary arithmetic coding on an input coding symbol
by using an initially-set probability. In operation 1730, the context modeler 1420 updates the probability by using one scaling factor. In operation 1740, the context modeler 1420 increases the counter by 1 whenever the probability is updated. In operation 1750, the
context modeler 1420 determines whether the counter reaches a predetermined threshold.”

updating, when the update number of the probability is less than or equal to a threshold, the occurrence probability of the certain binary value by using a first scaling factor of the plurality of scaling factors; and
[22:25-43] “Referring to FIG. 17, in operation 1710, the context modeler 1420 initializes a counter and a probability after an entropy reset. In operation 1720, the context modeler 1420 performs binary arithmetic coding on an input coding symbol
by using an initially-set probability. In operation 1730, the context modeler 1420 updates the probability by using one scaling factor. In operation 1740, the context modeler 1420 increases the counter by 1 whenever the probability is updated. In operation 1750, the
context modeler 1420 determines whether the counter reaches a predetermined threshold. The predetermined threshold may be defined as a window size. In operation
1760, the context modeler 1420 performs binary arithmetic coding on the coding symbol by using a last updated probability, and in operation 1770, the context modeler 1420
updates a probability of a predefined binary value by using a plurality of scaling factors. In a CABAC process thereafter, the context modeler 1420 updates the probability by
using the plurality of scaling factors.”

updating, when the update number of the probability is greater than the threshold, the occurrence probability of the certain binary value by using a second scaling factor of the plurality of scaling factors.
[22:25-43] “Referring to FIG. 17, in operation 1710, the context modeler 1420 initializes a counter and a probability after an entropy reset. In operation 1720, the context modeler 1420 performs binary arithmetic coding on an input coding symbol
by using an initially-set probability. In operation 1730, the context modeler 1420 updates the probability by using one scaling factor. In operation 1740, the context modeler 1420 increases the counter by 1 whenever the probability is updated. In operation 1750, the
context modeler 1420 determines whether the counter reaches a predetermined threshold. The predetermined threshold may be defined as a window size. In operation
1760, the context modeler 1420 performs binary arithmetic coding on the coding symbol by using a last updated probability, and in operation 1770, the context modeler 1420
updates a probability of a predefined binary value by using a plurality of scaling factors. In a CABAC process thereafter, the context modeler 1420 updates the probability by
using the plurality of scaling factors.”
In the reference, when the count is greater than the threshold, at least a second scale factor is used.  

10. The entropy decoding method of claim 1, wherein the determining of the plurality of scaling factors comprises determining at least one scaling factor of the plurality of the scaling factors to be a certain value being irrelevant to a context model.
[20:24-31] “In the probability update based on Equation 1, an impor-tant parameter is a, which is the scaling factor. Depending on a value of the scaling factor a, sensitiveness of a reaction of an entire CABAC coding procedure, and stability with respect to the entire CABAC coding procedure not reactingto noise or an error are determined. A procedure of determining a value of an appropriate scaling factor a is difficult and time consuming.”

Regarding the claims 13-15, they recite elements that are at least included in the claim 1 above but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  
Regarding the processor, memory in the claims, see [23:29-39] of the reference.


Allowable Subject Matter







Claims 3, 6-9, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alshin et al. (US 20170339413 A1) discloses relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner
Art Unit 2481